 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    AMERICAN RIVER AG., INC.,                         No. 2:18-cv-00377-TLN-CKD
12                       Plaintiff,
13           v.                                         ORDER
14    GLOBAL NATURAL, LLC, et al.,
15                       Defendants.
16

17          Presently pending before the court is plaintiff’s motion for default judgment by the Clerk

18   of Court pursuant to Federal Rule of Civil Procedure 55(b)(1). (ECF No. 9.) Plaintiff initiated

19   this action against defendants on February 16, 2018, pursuant to 28 U.S.C. § 1332 diversity of

20   citizenship jurisdiction, raising claims of breach of contract, breach of implied warranty of

21   merchantability, breach of express warranty, negligent misrepresentation, and goods sold and

22   delivered. (See generally, ECF No. 1.)

23          Defendants failed to answer the complaint, or otherwise appear, after being served. (See

24   ECF Nos. 4, 5.) Plaintiff subsequently requested, and was granted, a clerk’s entry of default.

25   (ECF Nos. 6-7.) On October 24, 2018, plaintiff filed the pending motion for entry of default,

26   asserting that its claims are for a sum certain of $1,411,461.92. (ECF No. 9 at 2.)

27          Federal Rule of Civil Procedure 55(b)(1) provides that “[i]f the plaintiff’s claim is for a

28   sum certain or a sum that can be made certain by computation, the clerk—on the plaintiff’s
                                                       1
 1   request, with an affidavit showing the amount due—must enter judgment for that amount and

 2   costs against a defendant who has been defaulted for not appearing and who is neither a minor nor

 3   an incompetent person.” Fed. R. Civ. P. 55. The Ninth Circuit has observed that

 4                   [u]nfortunately, “the cases discussing the sum certain requirement of
                     Rule 55 are few and far between and rather exiguous in their
 5                   reasoning.” KPS & Assocs., Inc. v. Designs By FMC, Inc., 318 F.3d
                     1, 19 n. 7 (1st Cir.2003) (quoting Collex, Inc. v. Walsh, 74 F.R.D.
 6                   443, 450 (E.D.Pa.1977)); see also Byrd v. Keene Corp., 104 F.R.D.
                     10, 12 (E.D.Pa.1984) (stating that “[r]elatively few cases have raised
 7                   the question of what qualifies as a ‘sum certain’ for the purposes of
                     Rule 55(b)”). Noting this paucity of federal case law, the First
 8                   Circuit in KPS & Assocs. looked to state courts whose rules of
                     procedure mirror the Federal Rules. This led the court to conclude
 9                   that a claim is not a sum certain unless no doubt remains as to the
                     amount to which a plaintiff is entitled as a result of the defendant’s
10                   default. Id. at 19. The First Circuit ultimately concluded that the
                     particular claim before it was not a sum certain because the complaint
11                   and supporting affidavits, which were internally inconsistent, did not
                     set forth a claim capable of simple mathematical computation. Id. at
12                   20.
13   Franchise Holding II, LLC. v. Huntington Restaurants Grp., Inc., 375 F.3d 922, 928-29 (9th Cir.

14   2004).

15            Based upon the nature of plaintiff’s claims—which include negligent misrepresentation

16   and breaches of warranties—and plaintiff’s supporting affidavit (ECF No. 10), it cannot be

17   determined that no doubt remains as to the amount to which plaintiff is entitled in relation to

18   defendants’ default. Thus, for a determination regarding default judgment in this matter, plaintiff

19   needs to bring a motion pursuant to Federal Rule of Civil Procedure 55(b)(2) in accordance with

20   the local rules of court.
21            Accordingly, IT IS HEREBY ORDERED that plaintiff’s motion for default judgment

22   pursuant to Federal Rule of Civil Procedure 55(b)(1) (ECF No. 9) is DENIED WITHOUT

23   PREJUDICE subject to renewal pursuant to Rule 55(b)(2).

24   Dated: November 13, 2018
                                                      _____________________________________
25
                                                      CAROLYN K. DELANEY
26                                                    UNITED STATES MAGISTRATE JUDGE

27

28
                                                        2
